NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER           Thirteenth District of Texas              956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa

                                          July 15, 2015

      Hon. Joseph Moreno                         Hon. Luis V. Saenz
      Attorney at Law                            District Attorney
      23409 El Paso Drive                        964 E. Harrison
      Harlingen, TX 78552                        Brownsville, TX 78520-7123
      * DELIVERED VIA E-MAIL *                   * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00284-CR
      Tr.Ct.No. 2014-DCR-00966-E
      Style:    Wilson Orlando Matamoros a/k/a Wilson Matamoros a/k/a Wilson Orlando
                Matamoros Reyes v. The State of Texas


             Appellant’s motion to withdraw attorney (Joseph Moreno) in the above cause was
      this day DISMISSED AS MOOT by this Court.

                                             Very truly yours,



                                             Cecile Foy Gsanger, Clerk

      CFG:ch